Citation Nr: 1212707	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to August 1981.

This appeal to the Board of Veterans Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 70 percent for PTSD with major depressive disorder.  The Veteran filed a Notice of Disagreement (NOD) in July 2009.  The RO issued a statement of the Case (SOC) in February 2010, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) in March 2010.

In March 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the October 2008 claim for increase, the Veteran's PTSD with major depressive disorder has been manifested by depressed mood, anxiety, hypervigilance, chronic sleep impairment, irritability, outbursts of anger, social isolation, impaired thought process and content, disturbance of motivation, and difficulty with concentration; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent PTSD with major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2008 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2008 letter.  Hence, the November 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The Board also notes that, after the Veteran's disagreement with the May 2009 rating decision, the February 2010 SOC set forth the criteria for the maximum, 100 percent for psychiatric disability (the timing and form of which suffices for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records and the report of April 2009 VA PTSD evaluation.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, in an April 2001 rating decision, the RO granted service connection and assigned an initial, 70 percent rating  for PTSD with major depressive disorder, effective December 13, 1999.  In February 2003, the RO awarded the Veteran a total disability rating based on individual unemployability, due to service-connected disabilities, effective March 1, 2002.  In October 2008, the Veteran filed the current claim for increase.

Although the 70 percent rating for Veteran's PTSD with major depressive disorder  has been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above, the Board finds that a rating in excess of 70 percent for the Veteran's PTSD with major depressive disorder.

Goldsboro Psychiatric Clinic treatment records from September 2008 to December 2009 document the Veteran's psychiatric treatment. 

An October 2008 Goldsboro Psychiatric Clinic treatment record reflects that the Veteran's reported symptoms included nightmares (at least two times per week and resulting in the Veteran waking in a panic and sweats, lasting two hours), daily flashbacks, panic attacks (once a week, lasting 45 minutes to an hour), poor sleep, intrusive thoughts, exaggerated startle response, hypervigilance, social isolation, impaired memory, anger, sadness, fear, auditory and visual hallucinations, depression, decreased energy and interest in things, crying spells and occasional suicidal ideation.  The diagnosis was PTSD and a GAF of 35 was assigned.  The psychiatrist opined that, because of his PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships.  The psychiatrist considered the Veteran to be permanently and totally disabled and unemployable.

On VA psychological evaluation in April 2009, the Veteran's reported symptoms included nightmares, diminished interest in activities, avoidance of talk about Vietnam, social isolation, sleep problems, increased irritability and concentration difficulty.  He reported that he had depression due to feelings of sadness that come and go, based on losses he had experienced (friends in Panama and Vietnam), loss of benefits for his children and the loss of his mother who died in 2002.  He stated that he did not trust anyone, except for his wife and described himself as "mean and hateful."  He had four children (2 with his first wife and 2 with his second wife).  He did not see his children that he had with his first wife; however, he got along pretty well with his children from his second wife, both of whom were college students.

The Veteran indicated that he knew some people but he didn't make friends.  His described activities and leisure pursuits included sitting inside and watching television (not war movies) or sitting outside and playing with his dog.  He reported having visual and auditory hallucinations.  He went to church (once/twice a month) and went out to dinner but would not visit with his neighbors because he did not trust them.  He reported that his wife told him that he had a short temper and wanted to fight people that disagreed with him but he was not sure if that was true; however, he did not tolerate being insulted.

On examination, the Veteran was described as clean, neatly groomed and appropriately dressed.  His psychomotor activity was lethargic and fatigued; his speech was hesitant, slurred and varied between spontaneous/animated and impoverished.  His attitude was cooperative and guarded and his affect varied between constricted and full.  His mood was described as "sad and mad" with the anger being based on defensiveness.  He was easily distracted; his thought process was described as rambling at times; and, his thought content was described as rigid, and defensive with frequent questioning of people's motives.  He had no delusions, inappropriate behavior or hallucinations.  He understood the outcome of his behavior, his intelligence was average and he understood that he had a problem.  

The Veteran was able to interpret proverbs appropriately and had fair impulse control.  He exhibited obsessive/ritualistic behavior in that he checked doors and investigated every noise.  He had suicidal ideation, most recently due to his son receiving a bad grade and VA threatening to cut off educational benefits.  He was very suspicious of others and nonverbally challenging of others.  He was able to maintain minimum personal hygiene.  His memory, remote, recent and immediate, was described as normal.  

The diagnosis was PTSD and a GAF of 49 was assigned.  The examiner commented that the Veteran displayed serious compromise of his interpersonal relationships due to hyperarousal symptoms, anger and anxiety (inability to drive long distances), inability to sleep longer than 3 hours and intense sadness in response to traumatic memories.  The examiner noted that the Veteran displayed good motivation and functioning in that he continued to take care of his health related issues; enjoyed sexual relations with his wife; enjoyed a glass of wine; and enjoyed going to Fort Bragg and Wal-Mart for socialization at times.

The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms, although there were deficiencies in judgment (he could not interact with others because he wanted to fight them or he would engage in triggering experiences when he knew such activities would increase his re-experiencing), thinking (he could not forgive himself for not telling his medic that he was dying), family relations (his family avoided him to avoid conflict), work, mood (he had bouts of irritability and depression related to reminders of warzone) or school.

A June 2009 Goldsboro Psychiatric Clinic treatment record reflects that the Veteran's reported symptoms included nightmares (3-4 times per week, waking in panic lasting 2 hours), flashbacks (1-2 times per week), panic attacks (3-4 times per week, lasting 10-15 minutes each), sleep impairment (averaged about 4 hours per night), night sweats, hypervigilance, intrusive thoughts, social isolation and impaired memory.  He also indicated having such symptoms as anger, sadness, fear, depression, diminished energy and interest levels, agitation, helplessness, mood swings, worry and crying spells.  He also reported visual and auditory hallucinations.  The examiner assigned a GAF of 40.

A September 2009 Goldsboro Psychiatric Clinic treatment record reflects that the Veteran's reported symptoms included nightmares (3 times per week, waking in panic lasting 15-30 minutes), flashbacks (2 times per week), panic attacks (every day, lasting 1 hour), sleep impairment (averaged about 4-5 hours per night), night sweats, exaggerated startle response, intrusive thoughts, social isolation and impaired memory.  He also indicated having such symptoms as anger, sadness, fear, depression, diminished interest levels, agitation, helplessness, hopelessness, mood swings, worry, racing/jumping thoughts and crying spells.  He also reported visual and auditory hallucinations.  The examiner assigned a GAF of 40.

A December 2009 Goldsboro Psychiatric Clinic treatment record reflects that the Veteran's reported symptoms included nightmares (2 times per week, waking in panic lasting 30 minutes), flashbacks (2-3 times per week), panic attacks (2 since October), sleep impairment (averaged about 6-7 hours per night), night sweats, exaggerated startle response, hypervigilance,  intrusive thoughts, social isolation and impaired memory.  He also indicated having such symptoms as anger, sadness, fear, depression, diminished interest levels, agitation, helplessness, hopelessness, mood swings, worry and racing/jumping thoughts.  He also reported visual and auditory hallucinations.  A GAF of 50 was assigned.

The aforementioned medical evidence reflects that , pertinent to the October 2008 claim for increase, the Veteran's service-connected psychiatric disability has been manifested, primarily, by depressed mood, anxiety, hypervigilance, chronic sleep impairment, irritability, outbursts of anger, social isolation, impaired thought process and content, disturbance of motivation, and difficulty with concentration.  Collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas, the level of impairment consistent with the already assigned 70 percent, rating.

The Board further finds that the assigned GAF scores of 49 and 50, reflected in the April 2009 report of VA examination and December 2009 Goldsboro Psychiatric Clinic record, respectively, appear consistent with the assigned 70 percent rating.  According to the DSM-IV, a GAF score between 41 and 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning.  As noted, the Veteran demonstrated PTSD symptoms indicative of serious impairment in social, occupational, or school functioning with deficiencies in most areas which interfere with routine activities.  The Veteran was isolated socially, was not active with his family (they avoided him in order to avoid conflict) and generally displayed serious compromise of his interpersonal relationships due to hyperarousal symptoms, anger and anxiety.

At no point pertinent to the current claim for increase has the Veteran's disability met the criteria for the maximum, 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the record does not reflect such symptoms; rather, as noted, medical records show the Veteran was oriented; exhibited no delusions and understood the outcome of his behavior; did not exhibit inappropriate behavior, homicidal thoughts; and, demonstrated fair impulse control.

The Board also notes that, while the GAF scores of 35 and 40 (reflected in October 2008 and June and September 2009 Goldsboro Psychiatric Clinic treatment records) might, conceivably, suggest impairment greater than that contemplated by the current 70 percent rating, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  According to the DSM-IV, a GAF score from 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is at times illogical, obscure, or irrelevant-none of which have been shown here.  Hence, these GAF scores are not considered accurate indicators of the Veteran's level of psychiatric impairment.
 
The Board is also aware of opinion reflected in the October 2008 Goldsboro Psychiatric Clinic note that the Veteran was permanently and totally disabled.  However, this opinion was not supported by clinical findings or other clearly-stated rationale.  Moreover, on VA psychological evaluation 6 months later, in April 2006, a psychologist specifically found that the Veteran did not have total occupational and social impairment.  In any event, the Board reiterates that GAF scores or an examiner's assessment of the severity of a disability; rather, each must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, as discussed above, the actual symptoms associated with the Veteran's PTSD with major depression have been shown to be at a level of impairment consistent with the 70 percent rating assigned.  

In determining that the criteria for a rating in excess of 70 percent for the Veteran's service- connected psychiatric disability, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD with major depressive disorder, pursuant to Hart, and that that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of the maximum, 100 percent rating at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 70 percent for PTSD with major depressive disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


